Citation Nr: 1233033	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating for a depressive disorder, formally classified as an adjustment disorder, not otherwise specified, rated as 10 percent disabling prior to October 26, 2011, and 50 percent disabling since.  

2.  Entitlement to an increased disability rating for obstructive sleep apnea, currently rated as 50 percent disabling.

3.  Entitlement to an increased disability rating for degenerative disc disease of the L4-5 and L5-S, currently rated as 40 percent disabling.

4.  Entitlement to an increased disability rating for patellofemoral syndrome, left knee, status post medial meniscectomy, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for sinusitis, currently rated as 10 percent disabling.

6.  Entitlement to a compensable disability rating for folliculitis of the scalp.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to lumbar degenerative disc disease, and a service connected psychiatric disorder.  

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for tooth decay and discoloration, to include secondary to in-service use of minocycline.

10.  Entitlement to service connection for neuropathy of the lower extremities.

11.  Entitlement to service connection for alopecia.

12.  Whether new and material evidence has been submitted to reopen the claim for service connection for neck strain.

13.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral ankle condition.

14.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by: Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983, and from July 1983 to November 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Cleveland, Ohio; Columbia, South Carolina; and Houston, Texas, Department of Veterans Affairs (VA) Regional Offices (RO).  The case was certified to the Board by the Buffalo, New York RO.

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional records relevant to the current issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran submitted a February 2012 letter from the Social Security Administration which states that he became disabled on April 15, 2011 for Social Security purposes and that he is now receiving disability benefits.  Hence, the AMC/RO must attempt to obtain records from the Social Security Administration.  Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2010).

The Veteran is seeking entitlement to service connection for erectile dysfunction.  He argues that erectile dysfunction is due to medications he takes for his service connected back disability and depression.  The Veteran was afforded a VA examination in October 2005, and the examiner addressed the relationship between psychotropic medication and erectile dysfunction.  The examiner also addressed the relationship between impotence and certain medication used for a back disorder.  The examiner did not, however, address the relationship between erectile dysfunction and all medications used by the appellant, to include Neurotin.  A complete opinion regarding this matter must be obtained.  

Finally, the Veteran seeks entitlement to service connection for tinnitus.  He was afforded a VA examination in September 2005.  At the time, the examiner opined that tinnitus was not related to military service.  The reasoning provided was that his hearing was normal upon separation.  That rationale is inadequate.  Cf.  Hensley v. Brown, 5 Vet. App. 155 (1993) (An opinion which solely relies on the absence of hearing loss in service is inadequate.)  Hence, a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and attempt to obtain any medical records pertaining to any disability claim filed by the Veteran.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the development above has been completed, the RO/AMC should schedule the Veteran for a new VA examination to determine the nature and etiology of any erectile dysfunction and tinnitus.  The examiner is to be provided access to the claims folders, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The examiner must confirm whether the Veteran suffers from erectile dysfunction.  The examiner must provide an opinion addressing whether it is at least as likely as not that erectile dysfunction is caused or aggravated by any service connected disorder, to include medications used to treat those disabilities.  The examiner must also opine whether it is as likely as not that tinnitus is related to service, including noise exposure in service.  The examiner should note that the Veteran served in the aviation field for many years while on active duty.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After the above development has been completed, the claims must be readjudicated by the RO on the basis of additional evidence.  If additional development is in order, to include any need for a current rating examination, that development must be undertaken.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


